UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-1944


EARL L. THORTON, JR.,

                Plaintiff - Appellant,

          v.

DONNIE HARRISON, Wake County Sheriff, officially; FRANK
GUNTER, Jail Administrator, officially and individually;
JOHN DOE #1, officially and individually; JOHN DOE #2,
officially and individually,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (5:08-cv-00043-F)


Submitted:   February 18, 2010            Decided:   February 23, 2010


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Earl L. Thorton, Jr., Appellant Pro Se. John Albert Maxfield,
COUNTY ATTORNEY’S OFFICE FOR THE COUNTY OF WAKE, Raleigh, North
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Earl L. Thornton, Jr., appeals the district court’s

order denying relief on his 42 U.S.C. § 1983 (2006) complaint.

We   have      reviewed    the    record     and       find   no    reversible      error.

Accordingly, we affirm for the reasons stated by the district

court.         Thorton    v.     Harrison,       No.    5:08-cv-00043-F          (E.D.N.C.

July 31,    2009).        We    dispense     with      oral   argument      because     the

facts    and    legal     contentions      are     adequately        presented     in   the

materials       before    the    court   and      argument         would   not    aid   the

decisional process.

                                                                                  AFFIRMED




                                            2